Cochrane, J.:
The Legislature by chapter 407 of the Laws of 1901 conferred jurisdiction on the Court of Claims “to hear, audit and determine ” the claim in question. Such statute provided that no judgment should be rendered against the State “ unless the facts proved shall *540make out a case against the State which would create .a liability were thé same established in evidence in a court of law or. equity against an individual or corporation.” It further provided that in case liability was satisfactorily established the court should award judgment for the claimant ,“ notwithstanding the lapse of time.since the accruing of such claims.”
This latter provision of the .statute must be construed with reference to article 7, section 6, of the State Constitution, which provides as follows: “ Neither the Legislature, Canal Board, nor any person- or persons acting, in-behalf of .the State, shall audit, allow or' pay any. claim which as between citizens -of the State would' be barred by lapse of time.”
. That portion of the claim which was disallowed by the Court of Claims Was barred by -the lapse of time, and for that reason properly disallowed, unless'as, the claimant contends there .was no tribunal whereby payment of- the same c.ould have been procured as it arose from time to. time. , 1
It was provided in the Revised Statutes, part 1, chapter 9, title.5, article. 5, section 77, that “all -assessments legally made upon lands belonging to the People of this State and all legal rents or charges thereon shall be audited by the Comptroller and paid out of the Treasury.” Chapter 435. of the Laws of 1886 contained provisions for notifying the-.Comptrollerof assessments for local purposes. These provisions of the Revised Statutes and of the act, of 1886 were repealed by the Public Lands Law (Laws of 1894, chap. ■ 317) and substantially re-enacted in section 20 thereof, which, among-other things, declares that “ all asséssments legally made on State lands and all legal rents or charges-thereon shall be. audited'by the Comptroller and paid'out of the Treasury.”
I think that by these statutory enactments a method existed for the legal consideration, determination and payment of the appeL lant’s claim as it arose from time to time: It is not necessary that we should be able to characterize the Comptroller as a tribunal in ' the ordinary sense of the term. He was clothed with judicial powers and it was his duty .to examine into the merits of the assessments made by the claimant to determine whether such assess-' jnents had béén legally made, and if' he reached the conclusion that they were lawful claims against the State provision was made for *541their payment. In People ex rel. Grannis v. Roberts (163 N. Y. 75) Chief Judge. Paekeb reviews the legislation of the State on the subject of audits and says that such legislation from the first session down to the present time has provided for the auditing of accounts by some State officer. In that case he had under consideration the power and duty of the Comptroller as expressed in the State Finance Law (Laws of 1897, chap. 413, § 4), and concludes his discussion as follows: “ The auditing of an account by the Comptroller involves a judicial function. He is required, in the language of the books, ‘ to' hear, to examine, to pass upon, to settle and adjust.’ ” Analogous power is conferred on boards of supervisors, town boards and other boards and officers representing the political subdivisions of the State. There are many claims which can only be enforced through the instrumentality of such boards or officers. They, constitute tribunals to which the law has committed the settlement and adjustment of charges against the municipalities for which they severally act, and their determinations are the judgments of such tribunals. (People ex rel. Myers v. Barnes, 114 N. Y. 323 ; Osterhoudt v. Rigney, 98 id. 232.) I think in the same sense the State Comptroller was clothed with jurisdictional functions to determine and direct payment of the claim in question. His decisions thereon would have had the force of judgments rendered by a court. (People ex rel. American Surety Co. v. Campbell, 64 Hun, 419.) The claimant having failed within the proper time to present its claim to the Comptroller, is barred by the Constitution from now enforcing the same.
The judgment should be affirmed, with costs.
' All concurred, except Paekeb, P. J., not voting.
Judgment affirmed, with costs.